Title: To James Madison from Richard Bland Lee, 17 November 1788
From: Lee, Richard Bland
To: Madison, James


Dear Sir,
Richmond Nov: 17 1788
I was honored with your favor of the 6th Instant and am happy to find my opinion corroborated by your authority. I flattered myself that we should have been able notwithstanding the party spirit prevalent in our councils to have placed you in the Senate from this state; but faction has prevailed over gratitude and propriety; and without a reason you have been left out of the appointment. However considering all circumstances the ballot was honorable. The Country will be divided into districts for the election of representatives. We have it in contemplation to publish the proceedings of the assembly touching the calling of another General Convention together with your letter to Mr: Turberville which will amply justify the principles of the friends of the Government and remove the slanderous imputation on you—as an enemy to all amendments and in every form.
You will recollect by Mr: Henry’s resolutions—an application was to be made to Congress to call another convention—an answer to be written to Governor Clinton’s letter; and a circular to all the states on this subject. When these papers were introduced—we moved a set of papers in amendment—expressing our disapprobation of a Convention provided Congress at their first meeting, will consider the necessary amendments and forward them to the state Legislatures for their adoption—these were negatived by 70 to 50. They are couched in such terms and the minority is so respectable, as in my opinion, will not only turn the tide of sentiment in our favor in this state, but will destroy the effect of our measures in the other states. These will form the material papers which we mean to publish, except your letter, which is all-important to be known—as it will remove the present ill impressions concerning you and consequently secure your election into the house of Representatives—and as it in the most able manner justifies the conduct of the minority.
As soon as this little pamp[h]let comes from the press—it shall be forwarded to you—and I hope you will take no offence at the Liberty we mean to take with your letter.
I received yr letter very late to night therefore excuse this hasty scrawl—and believe me to be with every sentiment of respect and esteem yr. sincere friend & very huml. sert
Richard Bland Lee
